, Case 4:20-cv-00935 Document 9 Filed on 05/06/20 in TXSD Page 1 of 3

C0

 

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No.

4? C0- cy- OO bee 3 SERVICE

(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) Tet {~ Coy nity 6? iN o¢ WV 0° ut h. N S, LL G
( )

was received by me on (date) 0 ~ ~]) 7 ~ ‘ ) f) Cc QO -

(1 I personally served the summons on the individual at (place)

 

y

 

 
 

 

 

 

 

on (date) ; OF
«gee ; : : Sounpitoa 9,
(1 I left the summons at the individual’s residence or usual place of abode with (name) Vem ~ Stan
, a person of suitable age and discretion who residgs the ef len Of Ta
on (date) , and mailed a copy to the individual’s last known address; or Og
Oayy LB Ley
CO I served the summons on (name of individual) Paaley a who is
designated by law to accept service of process on behalf of (name of organization) . “4 a
on (date) ; or
© I returned the summons unexecuted because 5 or

 

Other opecipy UsS 0 Pox Of ic g Ce nite. C e d PVA i

My fees are $ for travel and $ for services, foratotalof$ § 9.00

I declare under penalty of perjury that this information is true.

ate: 4.272.020 BME ACRES a

Server's elgnature™, .
Carlos A. Ose

Printed name and title

I72@ Treble Dr.
. Humble, Tx. 7732 ®

Server’s address

 

 

Additional information regarding attempted service, etc:

4590 9402 3345 7227 7487 40
 

   

 

 

Wiad EB,
38509402: ag & 27 79849 Us

 

USPS TRACKING #
Case 4: 5 a0 9 Filqd /06/20 if FIBERS atage
HU ps Postage & Fees Paid

USPS -
Permit No. G-10

 

 

 

 

United States * Sender: Please print your name, address, and ZIP+4? in this box*
Postal Service Car los A l zeae 8 vy
1738 Treble Or
Humble | TX. 7732 g

 

 

of 3
SENDER:« hele EYE THIS\SECTION

™ Complete siténs 1, 2, and 3..:

' @ Print your name and address on the reverse
so that we can return the card to you.

or on the front if space permits.

 

® Attach this card.to the back of the mailpiece, -

eis ais eR eNO Ae Eola cn

A. Signature

x He COL F

B. Received by (Prihted Name)

   

  

CO Agent
O Addressee

 

C. Date of Deliyery

ar

 

 

1. Article Addressed to:

[ee — Cour

(ee
SEN

7 ns: Lic

POAC EA A

9590 9402 3345 7227 7989 H

 

D. Is delivery address different from item 1? 1 Yes
If YES, enter delivery address below: No

 

 

 

|
|

3. Service Type CO Priority Mail Express®

 

O Adult Signature C1 Registered Mail™
QO Adult Signature Restricted Delivery Cl Registered Mail Restricted
Certified Mail® = - Delivery Ww
Certified Mail Restricted Delivery C Return Receipt for
Merchandise

C1 Gollect on Delivery

 

2. Article N Number (Fanster from service, pe) rat

} id Vi
ii i Pai i i. as ba

 

| PS Form no8Tf, July 2015 PSN 7590-02-000-9059

 

. Collect on Delivery Restricted, Delivery, | O Signature Confirmation™
:G Insured Mail Poi i (Cl Signature Confirmation
‘fy instired Mail Restriéted Delivery Restricted Delivery

fover $500)

 

 

tee, . Mo

we _ Domestic Return Receipt

\.
